DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrescu, US 2015/0341549 A1 in view of Ioka, JP 2009-044256 A.
Regarding claim 10, Petrescu discloses an image processing apparatus (118 in fig. 1B) that can communicate with an image capture apparatus (104), comprising a processor (¶ 0069) and a memory (¶ 0069) coupled to the processor and storing instructions that, when executed by the processor, cause the processor to function as:
a receiving unit configured to receive a plurality of RAW images (¶ 0029, 0041) from the image capture apparatus (See step 500 in fig. 5; ¶ 0054-0055);
an extracting unit configured to extract a RAW image satisfying a predetermined condition from among the plurality of RAW images received from the image capture apparatus (Petrescu discloses that the server analyzes analyze the images along with their respective metadata and provide still-image selection recommendations (step 510) and video-analysis recommendations (step 510) to various image-capture devices 104). See ¶ 0054); and
a transmitting unit configured to transmit, to the image capture apparatus, at least one of the image developed by the development unit and a result extracted by the extracting unit (Petrescu discloses that the server provide still-image selection recommendations (step 510) and video-analysis recommendations (step 510) to various image-capture devices 104). See ¶ 0054). 
Petrescu does not explicitly disclose that the processor to function as a development unit configured to develop the RAW image extracted by the extracting unit.
However, Ioka discloses an image processing apparatus (server 30 in figs. 1-3) that can communicate with an image capture apparatus (10), comprising a processor (32) and a memory (33) coupled to the processor and storing instructions that, when executed by the processor, cause the processor to function as:
a receiving unit (31) configured to receive RAW images from the image capture apparatus (See Machine English Translation, ¶ 0019, 0021 and 0030);
a development unit (32) configured to develop the RAW image extracted by the extracting unit (See Machine English Translation, ¶ 0019, 0021, 0023, 0025-0026); and
a transmitting unit (31) configured to transmit, to the image capture apparatus, at least one of the image developed by the development unit and a result extracted by the extracting unit (See Machine English Translation, ¶ 0019, 0021-0022 and 0030 (Ioka teaches sending the developed image back to the imaging terminal)).
Thus, after considering the teaching of Ioka, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the processor function as a development unit configured to develop the RAW image extracted by the extracting unit.  The motivation would have been to reduce the need to provide the imaging apparatus with high processing required to process the image data, thus, reducing the cost and power consumption on the imaging apparatus as suggested in Ioka (See Machine English Translation, ¶ 0008).

Regarding claim 11, the combined teaching of Petrescu in view of Ioka further teaches that the extracting unit extracts a best-shot image satisfying the predetermined condition from among the plurality of RAW images received from the image capture apparatus (In Petrescu, metadata associated to the images (¶ 0051-0052 and 0056)), the development unit develops the best-shot RAW image (Note that Ioka discloses developing the received RAW images at the server side (See Machine English Translation, ¶ 0019, 0021, 0023, 0025-0026)), and the transmitting unit transmits, to the image capture apparatus, at least one of the developed best-shot image and information about the image determined as the best shot (Note that Petrescu discloses transmitting information about the best image (¶ 0054-0056).  Also Ioka discloses transmitting the developed image back to the imaging terminal (See Machine English Translation, ¶ 0019, 0021-0022 and 0030)).  Grounds for rejecting claim 10 apply here.

Regarding claim 13, claim 13 is directed to a method for the operations as those already recited with respect to the apparatus of claim 10.  Thus limitations of claim 13 have been discussed and analyzed in the rejection of claim 10.

Regarding claim 15, claim 15 is directed to a non-transitory computer-readable storage medium storing a program for causing a processor to execute a method for the operations as those already recited with respect to the apparatus of claim 10.  Thus limitations of claim 15 have been discussed and analyzed in the rejection of claim 10.  Petrescu discloses the use of a memory and a processor for performing the operations recited in claim 10 (¶ 0069).


Allowable Subject Matter
Claims 1-9, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 14, the main reason for indication of allowance is because in the prior art of record, Kang (US 2003/0189647 A1) discloses the concept of accumulating a plurality of images (See fig. 1) in a buffer which the shutter button is half pressed (step 203 in fig. 2) so that the user can later select the image that was intended to be captured (¶ 0021-0022, 0025 and 0036).  Terrill (US Patent 9,235,876 B1) also teaches the concept of accumulating a plurality of images in a buffer (132) prior to full press of the shutter button (See fig. 6A) for later selection of the preferred image from the buffer (Col. 5, line 65 – col. 6, line 58).  Petrescu (US 2015/0341549 A1) further discloses the concept of transmitting a plurality of images to a server (118 in fig. 1B) from an image capture apparatus (104), so that the server determines the best shot out of the plurality of transmitted images and return information about the best shot to the image capture apparatus (¶ 0054-0055).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, a communication unit configured to transmit, to the image processing apparatus, a plurality of RAW images obtained by the image capturing unit by performing continuous shooting, wherein the communication unit, in a case where a setting at the time of shooting is a predetermined shooting setting, transmits one or more RAW images shot earlier than a time point when a predetermined shooting instruction is received among the plurality of RAW images before transmitting other RAW images, and in a case where the setting at the time of shooting is not the predetermined shooting setting, transmits one or more RAW images shot later than the time point when the predetermined shooting instruction is received among the plurality of RAW images before transmitting other RAW images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 13, 2022